
	
		III
		111th CONGRESS
		2d Session
		S. RES. 451
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2010
			Mr. Burr (for himself,
			 Mr. Inhofe, Mr.
			 Brown of Massachusetts, Ms.
			 Murkowski, Mr. Johanns,
			 Mr. Begich, Mr.
			 Cochran, Mr. LeMieux,
			 Mrs. Shaheen, Mr. Tester, and Mr.
			 Wicker) submitted the following resolution; which was referred to
			 the Committee on Veterans'
			 Affairs
		
		
			March 19, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for designation of a
		  Welcome Home Vietnam Veterans Day.
	
	
		Whereas the Vietnam War was fought in the Republic of
			 South Vietnam from 1961 to 1975, and involved North Vietnamese regular forces
			 and Viet Cong guerrilla forces in armed conflict with United States Armed
			 Forces and the Army of the Republic of Vietnam;
		Whereas the United States Armed Forces became involved in
			 Vietnam because the United States Government wanted to provide direct military
			 support to the Government of South Vietnam to defend itself against the growing
			 Communist threat from North Vietnam;
		Whereas members of the United States Armed Forces began
			 serving in an advisory role to the Government of the Republic of South Vietnam
			 in 1961;
		Whereas, as a result of the Gulf of Tonkin incidents on
			 August 2 and 4, 1964, Congress overwhelmingly passed the Gulf of Tonkin
			 Resolution (Public Law 88–408), on August 7, 1964, which provided the authority
			 to the President of the United States to prosecute the war against North
			 Vietnam;
		Whereas, in 1965, United States Armed Forces ground combat
			 units arrived in Vietnam;
		Whereas, by the end of 1965, there were 80,000 United
			 States troops in Vietnam, and by 1969, a peak of approximately 543,000 troops
			 was reached;
		Whereas, on January 27, 1973, the Treaty of Paris was
			 signed, which required the release of all United States prisoners-of-war held
			 in North Vietnam and the withdrawal of all United States Armed Forces from
			 South Vietnam;
		Whereas, on March 30, 1973, the United States Armed Forces
			 completed the withdrawal of combat units and combat support units from South
			 Vietnam;
		Whereas, on April 30, 1975, North Vietnamese regular
			 forces captured Saigon, the capitol of South Vietnam, effectively placing South
			 Vietnam under Communist control;
		Whereas more than 58,000 members of the United States
			 Armed Forces lost their lives in Vietnam and more than 300,000 members of the
			 Armed Forces were wounded;
		Whereas, in 1982, the Vietnam Veterans Memorial was
			 dedicated in the District of Columbia to commemorate those members of the
			 United States Armed Forces who died or were declared missing-in-action in
			 Vietnam;
		Whereas the Vietnam War was an extremely divisive issue
			 among the people of the United States and a conflict that caused a generation
			 of veterans to wait too long for the United States public to acknowledge and
			 honor the efforts and services of such veterans;
		Whereas members of the United States Armed Forces who
			 served bravely and faithfully for the United States during the Vietnam War were
			 often wrongly criticized for the policy decisions made by 4 presidential
			 administrations in the United States;
		Whereas the establishment of a Welcome Home Vietnam
			 Veterans Day would be an appropriate way to honor those members of the
			 United States Armed Forces who served in South Vietnam and throughout Southeast
			 Asia during the Vietnam War; and
		Whereas March 30, 2010, would be an appropriate day to
			 establish as Welcome Home Vietnam Veterans Day: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors and recognizes the contributions of
			 veterans who served in the United States Armed Forces in Vietnam during war and
			 during peace;
			(2)encourages States and local governments to
			 also establish Welcome Home Vietnam Veterans Day; and
			(3)encourages the people of the United States
			 to observe Welcome Home Vietnam Veterans Day with appropriate
			 ceremonies and activities that—
				(A)provide the appreciation Vietnam War
			 veterans deserve, but did not receive upon returning home from the war;
				(B)demonstrate the
			 resolve that never again shall the Nation disregard and denigrate a generation
			 of veterans;
				(C)promote awareness of the faithful service
			 and contributions of such veterans during their military service as well as to
			 their communities since returning home;
				(D)promote awareness of the importance of
			 entire communities empowering veterans and the families of veterans to readjust
			 to civilian life after military service; and
				(E)promote
			 opportunities for such veterans to assist younger veterans returning from the
			 wars in Iraq and Afghanistan in rehabilitation from wounds, both seen and
			 unseen, and to support the reintegration of younger veterans into civilian
			 life.
				
